Citation Nr: 0531246	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946 and from September 1950 to August 1951.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the cause of the veteran's death.

Service connection for the cause of the veteran's death was 
previously denied by a June 1995 rating decision.  A Board 
decision dated November 1997 held that the veteran's service 
connected disabilities did not cause or contribute materially 
or substantially to the cause of his death.

In November 1997 the appellant asked the Board to reconsider 
the November 1997 decisions to include cause of death due to 
nicotine dependency.  The Board declined to reconsider that 
decision and later held that there was no clear and 
unmistakable error in the decision, but rather, only a 
difference of opinion as to how the evidence was interpreted.

The appellant filed a request to re-open the claim for cause 
of death in March 2001, along with a medical opinion to 
support her claim that chronic obstructive lung disease, 
shown as a contributory cause of death of the veteran's death 
certificate, was proximately due to nicotine dependency the 
veteran acquired during active military service.

In April 2002 the Board ordered further development of the 
claim.  Due to the May 2003 Federal Circuit's decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board could no longer 
develop evidence in a case and this appeal was remanded in 
October 2003 for the RO to review the record and issue a 
supplemental statement of the case (SSOC).
In August 2004 the Board remanded this claim for the RO to 
readjudicate the issue on appeal in light of the decision in 
Kane v. Principi, 17 Vet. App. 97, 101 (2003).

In compliance with the August 2004 appeal, the RO issued a 
SSOC in July 2005 that complied with Kane.  This claim has 
subsequently been returned to the Board for further 
adjudication.


FINDINGS OF FACT

The appellant's request to re-open the claim based on death 
caused by tobacco use was filed with VA in March 2001.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  In a letter from the Appeals Management 
Center (AMC) dated August 2004, the appellant was informed of 
the element necessary to substantiate her claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The August 
2004 letter informed the appellant that VA was responsible 
for obtaining relevant records from any Federal agency.  This 
was to include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment) or from the Social Security Administration (SSA).  
The appellant was also informed that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  This included records from State or local 
government, private doctors and hospitals or current or 
former employees.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The August 2004 letter requested the appellant 
complete and sign the VA Forms 21-4142 for each non-VA doctor 
and medical care facility that treated the deceased veteran 
for the disorder, to include the complete name and address of 
each doctor and the medical facility and the approximate 
dates of treatment.  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The August 2004 letter requested the 
appellant provide the VA with any other evidence or 
information that pertained to her claim.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but also the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


III.  Reasons and Bases

Service Connection - In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service Connection- Cause of Death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2005).



In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2005).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2005).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2005).




Use of Tobacco Products

Effective in June 1998, VA is prohibited by statute from 
granting service connection for death or disability on the 
basis that such death or disability resulted from an injury 
or disease attributable to the use of tobacco products during 
military service.  See 38 U.S.C.A. § 1103 (West 2002 & Supp 
2005); 38 C.F.R. §3.300 (2005); see also Kane v. Principi, 17 
Vet. App 97, 101 (2003).  
The law in effect before July 9, 1998, is found in precedent 
opinions of the VA General Counsel.  In VAOPGCPREC 2-93, it 
was held that direct service connection for a tobacco-related 
disability could be established where the evidence 
demonstrated that an underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 19-97 clarified 
that service connection could be awarded on a secondary basis 
based on tobacco use after military service if it was shown 
that nicotine addiction arose during service and was the 
proximate cause of the disability or death.

The opinion set forth a two-pronged sequential analysis for 
determining whether secondary service connection was 
warranted: (1) The veteran must have acquired a chemical 
dependence on nicotine during service; and (2) the nicotine 
dependence must have been the proximate cause of the present 
disability.  See VAOPGCPREC 19-97.

Analysis

The appellant contends that the cause of the veteran's death 
was the veteran's tobacco use, which lead to chronic 
obstructive lung disease.  At no time did the appellant ever 
assert that the veteran's chronic obstructive lung disease 
was related to anything other than his smoking of cigarettes, 
which allegedly started in service.

In March 2001 the appellant submitted a request to re-open 
her claim.  Along with the request, she submitted a letter S. 
Sirisuth, M.D. dated February 2001.  The letter stated that 
the veteran was Dr. Sirisuth's patient from 1980 until his 
death in March 1995.  It was the physician's opinion that the 
veteran's nicotine dependency began in his military service 
in the Army.  His years of medical records indicated that the 
veteran smoked three to four packs of cigarettes per day for 
over forty years.  It was also the physician's opinion that 
nicotine dependency caused the veteran's chronic obstructive 
lung disease that contributed to his death, as stated on the 
death certificate.

For claims related to tobacco use, such as this one, filed 
prior to June 9, 1998, service connection may be granted for 
a disease that results from tobacco use in the line of duty 
during active military service.  See VAOPGCPREC 2-97.  
However, in this case, the appellant's claim for service 
connection for the cause of the veteran's death based on his 
tobacco use during his military service does not fall under 
that opinion as the appellant's claim for service connection 
for the cause of the veteran's death was filed in March 2001.

The Board notes that current law prohibits an award of 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103 (West 2002 & Supp. 2005).  
This section applies only to claims filed after June 9, 1998. 
38 C.F.R. § 3.300(a) (2005).  As the appellant in the present 
case filed her claim in March 2001, this provision affects 
the disposition of this appeal.

In this case, the veteran died in March 1995.  As noted 
above, 38 U.S.C.A. § 1103(a) prohibits the payment of 
disability or death compensation benefits if the disability 
or death was attributable to the use of tobacco products by 
the veteran during the veteran's service.  Further, 38 C.F.R. 
§ 3.300(a) implements section 1103 and states that, "[f] or 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service [] connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service."  The 
regulation further defines tobacco products to include 
cigarettes.  See 38 C.F.R. § 3.300 (2005).

The Board notes that the appellant initially raised her claim 
in her December 1997 motion for reconsideration of the 
November 1997 Board decision.  The Board's adjudication of 
the appellant's motion for reconsideration as well as her 
clear and unmistakable error (CUE) claim both denied the 
appellant's claim that nicotine dependence played a role in 
the veteran's death.  The Board's decisions in response to 
the initial claim are final.

For this reason, the date of the current claim is March 2001, 
the date of her request t re-open the claim. As such, the 
appellant's claim was filed after the June 9, 1998, deadline 
for filing claims based upon tobacco dependence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 1103(a) precludes service 
connection for purposes of a DIC where the claim is filed 
after June 9, 1998, even if service connection based on 
tobacco use had been granted during the veteran's life. Thus, 
in Kane v. Principi, 17 Vet. App. 97, 102 (2003), the Court 
made it clear that, in determining whether a claim was filed 
before the effective date of the bar of tobacco related 
claims, the decision must be made on the basis of the claim 
under consideration, not on the basis of antecedent claims.

In this case, the appellant filed her claim in March 2001, 
long after the June 1998 deadline for filing claims based on 
tobacco use.  Service connection on the basis of tobacco use 
that began in service is therefore precluded by law.  Where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 




law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for entitlement to service connection 
for the cause of the veteran's death must be denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


